Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the claims over the prior art of record in the Written Opinion associated w/ PCT/JP2017/038181 (i. e. the Applicants’ parent application).  WO 2016/027743 was listed as the A1 reference (i. e. the first document listed and categorized as “general state of the art”) in that Written Opinion, and was presumably discussed in the international examiner’s reasons for allowance (please note that this Written Opinion appears to be written in the Japanese language).  From what the U. S. examiner could surmise from the international examiner’s comments concerning the prior art, it appears to have been the opinion of the international examiner that neither this WO 2016/027743 A1 (or any of the other references mentioned in the International Search Report) taught or suggested the critical device characteristics or process characteristics listed as features (a-1); (a-2); (a-3); (b-1); (b-2) and/or (b-3) set forth in all of the Applicants’ independent claims (please note box number V part 2 in the Written Opinion associated w/ this PCT/JP2019/038181) and has (thus) allowed all of the Applicants’ claims over the prior art of record.  Please note that the Applicants’ specification in paragraph numbers 5, 6 and 12 seem to suggest that the Applicants’ invention solves the prior art problem of the unwanted co-production of unwanted polysilanes in addition to the desired target oligosilane by utilizing the specific (and claimed?) conditions for operating the membrane and/or the adsorption unit.  The U. S. 
The search of the U. S. examiner produced US 2020/0283297 A1 (which discloses the treatment of a gas w/ a membrane: please note paragraph numbers 120-122), and also US 2013/0252407 A1 (which discloses the passage of a reaction mixture through a membrane to remove catalyst particles: please see paragraph number 51).  Both of these references are also directed to the oligosilane art (please note the abstracts).  However, neither this US 2020/0283297 A1 or this US 2013/0252407 A1 teach or suggest the Applicants’ claimed critical device characteristics or process characteristics listed as features (a-1); (a-2); (a-3); (b-1); (b-2) and/or (b-3) set forth in all of the Applicants’ independent claims.
In conclusion, all of the Applicants’ claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The Applicants’ original and replacement Drawings filed on April 25, 2019 have been approved by the U. S. examiner.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736